Citation Nr: 1034528	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-38 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee degenerative 
joint disease. 

2.  Entitlement to compensation under 38 U.S.C. 1151 for left 
knee condition with total knee replacement and history of 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 
1961.  

The left knee degenerative joint disease matter comes to the 
Board of Veterans' Appeals (Board) from a June 2008 rating 
decision of a Department of Veterans Affairs (VA) Regional Office 
(RO).  A Notice of Disagreement was received in August 2008, a 
Statement of the Case was issued in December 2008, and a 
Substantive Appeal was received in December 2008.  The 1151 
matter comes to the Board from a January 2009 rating decision of 
a VA RO.  A Notice of Disagreement was received in April 2009, a 
Statement of the Case was issued in December 2009, and a 
Substantive Appeal was received in January 2010.  

The Veteran requested a Board hearing in the April 2009 Notice of 
Disagreement, however, he withdrew that request in January 2010.  
The Veteran testified at a hearing before the RO in November 
2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In an August 2008 statement, the Veteran indicated that he was 
awarded Social Security disability benefits.  It does not appear 
that any Social Security Administration (SSA) records have been 
obtained.  In Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the 
U.S. Court of Appeals for Veterans Claims (Court) held, in 
essence, that records pertaining to SSA disability claims in 
possession of SSA are constructively in possession of VA (See 
38 C.F.R. § 3.201), and that if VA does not seek to secure such 
records from SSA, it violates its duty to assist the claimant 
under 38 U.S.C.A. § 5107(a).    

The Veteran indicated in the August 2008 statement that he did 
not believe that the VA healthcare system sent him all of his VA 
outpatient treatment records.  The Board finds that the RO/AMC 
should make an attempt and obtain any outstanding treatment 
records from the VA healthcare system.  VA has a duty to seek 
these records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA copies of their 
determination on the Veteran's claim for SSA 
disability benefits, as well as copies of the 
medical records considered in conjunction with 
that determination.  

2.  Obtain all outstanding records of the 
Veteran's treatment from the VA healthcare 
system.  Incorporate the records into the 
Veteran's claims file.  If no records are 
available, documentation stating such should 
be incorporated into the claims file.

3.  Then the RO should readjudicate the 
matters on appeal.  If the claims remain 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the claimant and his representative the 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


